105 F.3d 1334
Donna VIZCAINO;  Jon R. Waite;  Mark Stout;  GeoffreyCulbert;  Lesley Stuart;  Thomas Morgan;Elizabeth Spokoiny;  Larry Spokoiny,Plaintiffs-Appellants,v.MICROSOFT CORPORATION, and its pension and welfare benefitplans, et al., Defendants-Appellees.
No. 94-35770.
United States Court of Appeals,Ninth Circuit.
Feb. 10, 1997.

Prior report:  97 F.3d 1187.
Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.